DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 7: The claim recites “approximately” in regards to both 70 to 100% and 0%, but it is unclear from the claim how a percentage may be considered to be approximately zero. Applicant’s as-filed specification ¶ 16 discloses a similar recitation but does not provide any further elucidation of what percentages are considered to be approximately 0 or 70 to 100%.
Because Applicant’s disclosure does not provide any further description regarding the percentages noted above, a proper prior art search could not be conducted on the claimed subject matter. The examiner recommends either indicating which portion of Applicant’s 

As to claim 8: The claim depends from claim 7 and accordingly inherits the indefiniteness of claim 7 for the reasons noted above.

As to claim 9: the claim recites that the metal coating is continuous “near the one end of the rod” but it is unclear from the claim as to how far from the end is to be construed “near” the one end. Applicant’s as-filed specification ¶ 16 discloses a similar recitation to this limitation as recited in the claim but provides no further elucidation on what constitutes being “near” the one end.
Because Applicant’s disclosure does not provide any further description regarding the recitation of “near” as noted above, a proper prior art search could not be conducted on the claimed subject matter. The examiner recommends either indicating which portion of Applicant’s disclosure Applicant believes obviates the above rejection and/or amending the claim to obviate said rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 6, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schwiderski et al. US PG-PUB 2006/0179931 A1 (hereafter Schwiderski), prior art of record as indicated on the IDS filed 25 September 2020 in view of Momose et al. US PG-PUB 2019/0285446 A1 (hereafter Momose).
As to claim 1: Schwiderski discloses a rod-shaped measuring electrode (8; see the sole figure) for a magnetic-inductive flow meter (¶ 17 notes that the electrode 8 is utilized in a magnetic inductive flow meter), the rod-shaped measuring electrode comprising: 
a measuring tube (1; see ¶ 17); 

a plurality of layers made alternately of a ceramic coating (20; ¶ 19 regarding the TiN layer that is a ceramic coating layer); and 
a metal coating comprising a precious metal or a precious metal alloy extending in a longitudinal direction of the rod over a length thereof (18; ¶ 19 regarding the thin film of platinum that is considered to be a precious metal and which is noted to be applied as a first film and is therefore considered to be extending in a longitudinal direction of the rod over a length thereof).

Schwiderski does not explicitly teach:
the tube is a ceramic measuring tube.
Momose teaches that electromagnetic flow meter tubes may be comprises of ceramic (¶ 27).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the generic measuring tube of Schwiderski to be a ceramic measuring tube in order to achieve the benefits of ceramic construction including corrosion resistance and good temperature resistance and is an art recognized material utilized in the field of magnetic flow meters such as suggested in Momose ¶ 27.

claim 3: Schwiderski as modified by Momose teaches the rod-shaped measuring electrode as claimed in claim 1, wherein the plurality of layers (18 and 20 of Schwiderski) extend concentrically about a longitudinal axis of the rod-shaped measuring electrode (see the sole figure of Schwiderski; the layers 18 and 20 are disposed on top of one another along the curve of the electrode 8 and therefore are considered to extend concentrically about a longitudinal axis of the rod-shaped measuring electrode).

As to claim 4: Schwiderski as modified by Momose teaches the rod-shaped measuring electrode as claimed in claim 1, wherein the plurality of layers (18 and 20 of Schwiderski) extend in parallel planes (see the sole figure of Schwiderski; any small portion of the layer 18 and the adjacent layer 20 below it may be considered to extend in parallel planes at least when viewed in a small scale such that the curvature of the electrode 8 is negligible).

As to claim 6: Schwiderski as modified by Momose teaches the rod-shaped measuring electrode (8 of Schwiderski) as claimed in claim 1, wherein an outermost layer comprises a ceramic coating (20 of Schwiderski; see the sole figure; the layer 20 extends around the layer 18 and accordingly is disposed further radially away from the axis of the electrode as depicted).

As to claim 10: Schwiderski as modified by Momose teaches the rod-shaped measuring electrode (8 of Schwiderski) as claimed in claim 1, wherein the end face (the end face of the electrode disclosed in ¶ 18 of Schwiderski) provided for contact with the measuring medium (¶ 

As to claim 11: Schwiderski as modified by Momose teaches a ceramic measuring tube (¶27 of Momose) for a magnetic-inductive flow meter having holes in which the rod-shaped measuring electrode (8 of Schwiderski) as claimed in claim 1 is inserted (Schwiderski ¶ 18).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schwiderski et al. US PG-PUB 2006/0179931 A1 (hereafter Schwiderski), prior art of record as indicated on the IDS filed 25 September 2020 in view of Momose et al. US PG-PUB 2019/0285446 A1 (hereafter Momose) as applied to claim 1 above, and further in view of Ogle et al. US PG-PUB 2018/0000540 A1 (hereafter Ogle).
As to claim 2: Schwiderski as modified by Momose teaches all of the limitations of the claimed invention as described above regarding claim 1 including the rod-shaped measuring electrode (8 of Schwiderski), and a plurality of layers (18 and 20 of Schwiderski) but does not explicitly teach:
wherein the plurality of layers extend helically about a longitudinal axis of the rod-shaped measuring electrode.
Ogle teaches that a plurality of layers about a longitudinal axis of an electrode may be disposed helically (fig. 1 and see ¶ 54 which notes that alternating layers of conductive wire 3, 4, and 6 are disposed between layers of insulative material 5 and 8 as disclosed in ¶ 55).
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schwiderski et al. US PG-PUB 2006/0179931 A1 (hereafter Schwiderski), prior art of record as indicated on the IDS filed 25 September 2020 in view of Momose et al. US PG-PUB 2019/0285446 A1 (hereafter Momose) as applied to claim 1 above, and further in view of Onabe et al. US Pat 5,908,507 (hereafter Onabe).
As to claim 5: Schwiderski as modified by Momose teaches all of the limitations of the claimed invention as described above regarding claim 1, including a ceramic coating (20 in ¶ 21 of Schwiderski), but does not explicitly teach:
the ceramic coating consists of a ceramic tape.
Onabe teaches that in devices with layers of metal and ceramics, a ceramic tape can be utilized (col. 8, lines 8-10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Schwiderski as modified by Momose such that the ceramic coating consists of a ceramic tape because such materials have favorable .

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schwiderski et al. US PG-PUB 2006/0179931 A1 (hereafter Schwiderski), prior art of record as indicated on the IDS filed 25 September 2020 in view of Momose et al. US PG-PUB 2019/0285446 A1 (hereafter Momose) as applied to claim 1 above, and further in view of Goegge et al. US PG-PUB 2012/0144929 A1 (hereafter Goegge).
As to claim 12: Schwiderski as modified by Momose teaches all of the limitations of the claimed invention as described above regarding claim 11, including a rod-shaped measuring electrode (8 of Schwiderski) inserted into a hole of a ceramic measuring tube (¶ 18 of Schwiderski notes that the electrode is placed flush into a tube and is in particular inserted into a ceramic tube when considered in combination with Momose ¶ 27), but does not explicitly teach:
wherein the rod-shaped measuring electrode is sintered into the holes.
Goegge teaches that sintered electrodes are utilized when an electromagnetic flow meter has a ceramic measuring tube (¶ 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Schwiderski as modified by Momose such that the rod-shaped measuring electrode (8 of Schwiderski) is sintered into the holes of the ceramic measuring tube of Momose because sintering is an art recognized attaching method 

As to claim 13: Schwiderski as modified by Momose and Goegge teaches a magnetic-inductive flow meter (¶ 17 of Schwiderski regarding the disclosed magnetic inductive flowmeter) having the ceramic measuring tube (¶ 27 of Momose considered in combination with the measuring tube 1 of Schwiderski) as claimed in claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/JOHN M ROYSTON/Examiner, Art Unit 2856       

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856